Name: Regulation (EEC) No 565/75 of the Commission of 3 March 1975 on the classification of goods within subheading 15.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: processed agricultural produce;  means of agricultural production;  tariff policy
 Date Published: nan

 Avis juridique important|31975R0565Regulation (EEC) No 565/75 of the Commission of 3 March 1975 on the classification of goods within subheading 15.01 A of the Common Customs Tariff Official Journal L 060 , 06/03/1975 P. 0007 - 0007 Finnish special edition: Chapter 2 Volume 2 P. 0035 Greek special edition: Chapter 02 Volume 2 P. 0060 Swedish special edition: Chapter 2 Volume 2 P. 0035 Spanish special edition: Chapter 02 Volume 2 P. 0232 Portuguese special edition Chapter 02 Volume 2 P. 0232 REGULATION (EEC) No 565/75 OF THE COMMISSION of 3 March 1975 on the classification of goods within subheading 15.01 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/69 (1) of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, as last amended by the Act (2) annexed to the Treaty concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community, signed in Brussels on 22 January 1972, and in particular Article 3 thereof; Whereas provisions are required to ensure the uniform application of the Common Customs Tariff nomenclature as regards the classification of lard and other pig fat containing small quantities of other fats; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3) of 28 June 1968, as last amended by Council Regulation (EEC) No 2658/74 (4) refers to lard and other pig fat in subheading 15.01 A; Whereas lard and other pig fat, even where they contain other fats, remain classified in subheading 15.01 A provided they retain the characteristics of lard or other pig fat; Whereas, having regard to technical and commercial requirements, these products may not contain other fats except in small quantities if they are to retain the characteristics of lard or other pig fat ; whereas, in accordance with current technology in this field and in the light of research carried out, lard and other pig fat of subheading 15.01 A should simultaneously satisfy the criteria set out in Article 1; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Lard and other pig fat containing small quantities of other fats are to be classified in subheading 15.01 A of the Common Customs Tariff only where they give, at the same time: - a BÃ ¶mer Index of 72 or more when tested by the diethyl ether method (ISO/DIS 3577) ; and >PIC FILE= "T0007719"> where: "Total C14" represents the total content of acids with 14 carbon atoms, "Total C15" represents the total content of acids with 15 carbon atoms, "C16" represents the palmitic acid content, and "C18 : 3" represents the linolenic acid content, the fatty acids being determined by gas chromatography. Article 2 This Regulation shall enter into force on the first day of the third month following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1975. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 14, 21.1.1969, p. 1. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 172, 22.7.1968, p. 1. (4)OJ No L 295, 1.11.1974, p. 1.